DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first manifold" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 6240909 B1) in view of Liu (CN 105257940 A).
Regarding Claim 1:
Scott discloses a gas discharge device for a vehicle powered by compressed gas (Abstract), comprising:
a gas manifold (336 and 334, Figure 18, the common relief line and common T are the gas manifold) having a hollow body (Column 11, Lines 46-50) and comprising:
at least one port (Figure 18, the common T has two ports) configured to be in fluid communication with a compressed gas tank (24, Figure 18); and
a gas discharge opening (See Annotated Figure 18 below) for discharging gas into the atmosphere (Column 2, Lines 61-63);
a pipe (328, Figure 18) configured to connect the port to a compressed gas tank (24, Figure 18); and 
a first end of the pipe (See Annotated Figure 18 below).
	Scott does not disclose:
The pipe being freely translatable in the port to enable a first end of the pipe to move translationally along an axis (A) in the port.
	Liu teaches an expansion joint for a high temperature and pressure pipeline that has:
The pipe (2, Figure 1) being freely translatable in the port (1, Figure 1) to enable a first end of the pipe to move translationally along an axis (A) in the port (Paragraph [0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scott to include the pipe being freely translatable in the port to enable a first end of the pipe to move translationally along an axis (A) in the port as taught by Liu with the motivation to allow the pipe to expand and contract with reduced stress by having a pipe translate. 




Scott, Figure 18
(Annotated by Examiner)

    PNG
    media_image1.png
    852
    1291
    media_image1.png
    Greyscale

Regarding Claim 2:
Scott discloses:
The device according to claim 1, wherein the hollow body of the gas manifold (336 and 334, Figure 18) is a tubular hollow body extending along a longitudinal axis (See Annotated Figure 18 above, the gas manifold is tubular).

Regarding Claim 3:
Scott discloses:
Wherein the hollow body of the gas manifold (336 and 334, Figure 18) defines a gas discharge passage to a gas outlet (See Annotated Figure 18 above) of the gas manifold.

Regarding Claim 4:
Scott discloses:
Wherein the gas discharge opening to the atmosphere is open to the atmosphere at the gas outlet (See Annotated Figure 18 above) of the gas manifold (336 and 334, Figure 18).

Regarding Claim 5:
Scott discloses:
The gas manifold (336 and 334, Figure 18).
Scott does not disclose:
Wherein the gas manifold comprises an intermediate element arranged in the port and intended to at least partially receive the first end of the pipe.
	Liu teaches:
Wherein the joint comprises an intermediate element (6, Figure 1) arranged in the port and intended to at least partially receive the first end of the pipe (Figure 1, the intermediate element partially receives a portion of the pipe).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scott to include the gas manifold comprises an intermediate element arranged in the port and intended to at least partially receive the first end of the pipe as taught by Liu with the motivation to secure the pipe within the manifold.

	Regarding Claim 7:
		See Claim 1 for a gas discharge device.
Scott discloses a compressed gas discharge system for a vehicle powered by compressed gas (Abstract), comprising:
A compressed gas discharge system (Figure 18) for a vehicle powered by compressed gas (Abstract), comprising: 
a compressed gas tank (24, Figure 18) having a shape extending along an axis (B) and comprising a first gas outlet (See Annotated Figure 18 above); 
the pipe (328, Figure 18) comprising a second end connected to the first gas outlet for placing the second end in fluid communication with the first gas outlet (See Annotated Figure 18 above).	
	Scott does not disclose:
A compressed gas discharge system for a vehicle powered by compressed gas, comprising: 
a gas discharge device according to claim 1.	

	Regarding Claim 8:
	Scott discloses:
Wherein the axis (A) is parallel to the axis (B) of the compressed gas tank and separate from the axis (B) of the compressed gas tank (See Annotated Figure 18 above).

Regarding Claim 9:
Scott discloses:
Wherein the axis (A) is parallel to the axis (B) of the compressed gas tank (See Annotated Figure 18 above).

Regarding Claim 16:
Scott discloses:
Wherein the axis (A) is parallel to the axis (B) of the compressed gas tank and coincides with the axis (B) of the compressed gas tank (See Annotated Figure 18 above).

Claims 6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Liu in further view of Sawai (US 20190047404 A1).
Regarding Claim 6:
Scott discloses:
	A gas manifold (336 and 334, Figure 18).
Scott and Liu do not teach:
Wherein the gas manifold comprises means for supporting a compressed gas tank on the gas manifold.
	Sawai teaches a high pressure container that has:
Wherein the gas manifold (38, Figure 2) comprises means for supporting a compressed gas tank on the gas manifold (Paragraph [0071]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scott and Liu to include the gas manifold comprises means for supporting a compressed gas tank on the gas manifold as taught by Sawai with the motivation to attach the manifold and the container to the vehicle. 

Regarding Claim 10:
Scott discloses:
The second end (See Annotated Figure 18 above) being connected to the relief device (342, Figure 18).
Scott and Liu do not teach:
Comprising a relief device arranged at the first gas outlet allowing controlled release of the gas contained in the compressed gas tank, 
the second end being connected to the relief device.
	Sawai teaches a high pressure container that has:
Comprising a relief device (50, Figure 5) arranged at the first gas outlet allowing controlled release of the gas contained in the compressed gas tank (Paragraphs [0092-0093]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scott and Liu to include the compressed gas tank comprises a second gas outlet arranged opposite the first gas outlet as taught by Sawai with the motivation to release gas once a temperature is reached to safely reduce the pressure. 

	Regarding Claim 11:
Scott discloses:
	A gas manifold (336 and 334, Figure 18) and the compressed gas tank (24, Figure 18).
Scott and Liu do not teach:
Wherein the compressed gas tank comprises a second gas outlet arranged opposite the first gas outlet.
	Sawai teaches a high pressure container that has:
Wherein the compressed gas tank (22, Figure 2) comprises a second gas outlet (26, Figure 2) arranged opposite the first gas outlet (Paragraphs [0055-0056]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scott and Liu to include the compressed gas tank comprises a second gas outlet arranged opposite the first gas outlet as taught by Sawai with the motivation to allow gas in and out of the tanks. 

	Regarding Claim 12:
Scott discloses:
A gas manifold (336 and 334, Figure 18), the compressed gas tank (24, Figure 18), and the pipe (328, Figure 18).
Scott and Liu do not teach:
A second gas manifold having a hollow body and comprising a port configured to be in fluid communication with the second gas outlet and a gas discharge opening to the atmosphere; and
a second pipe configured to connect the port to the second gas outlet.
	Sawai teaches:
A second gas manifold (32, Figure 2) having a hollow body (Paragraph [0055]) and comprising a port (34, Figure 3) configured to be in fluid communication with the second gas outlet (26, Figure 3) and a gas discharge opening to the atmosphere (Paragraph [0093]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scott and Liu to include a second gas manifold having a hollow body and comprising a port configured to be in fluid communication with the second gas outlet and a gas discharge opening to the atmosphere as taught by Sawai with the motivation to relieve pressure from the tanks and permit communication between the tanks. 
It also would have been obvious to a person having ordinary skill in the art that the pipe of Scott can be used to connect to another gas manifold to the compressed gas tank that has the second gas outlet port of the second manifold of Sawai.

	Regarding Claim 13:
The above-discussed combination of Scott, Liu, and Sawai accounts for the disclosed subject matter where Sawai teaches wherein the first (38, Figure 2) and the second (32, Figure 2) manifold coincide (Figure 2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Liu in further view Weeber (DE 102016214509 A1).
Regarding Claim 15:
Scott discloses:
Several compressed gas tanks (24 and 26, Figure 18).
Scott and Liu do not teach:
The system according to claim 7, comprising several compressed gas tanks arranged in staggered rows.
	Weeber teaches a fuel reservoir that has:
The system according to claim 7, comprising several compressed gas tanks arranged in staggered rows (Paragraph [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scott and Liu to include several compressed gas tanks arranged in staggered rows as taught by Weeber with the motivation to minimize the space requirement of the tanks.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pauliukonis (US 3319433 A) teaches a dewar that has compressed gas comprising a manifold, at least one port, and a pipe. 
Deming (US 2242291 A) teaches a gas storage cylinder that has a manifold, a valve, the manifold has a hollow body, and a pipe. 
Kriese (US 20140290797 A1) teaches an arrangement for storing and extracting compressed gas that has a manifold, a valve, several compressed gas tanks, and a pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753